    Case 2:20-cv-00158-MWF-JC Document 50 Filed 10/15/20 Page 1 of 1 Page ID #:447




                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES -- GENERAL

Case No.     CV 20-158 MWF (JCx)                                    Dated: October 15, 2020

Title:       WILLIAM BERRY -v- JAFAR RASHID, et al.

PRESENT: HONORABLE MICHAEL W. FITZGERALD, U.S. DISTRICT JUDGE

             Rita Sanchez                                 None Present
             Courtroom Deputy                             Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFFS:                  ATTORNEYS PRESENT FOR DEFENDANTS:

             None Present                                None Present

PROCEEDINGS: (IN CHAMBERS) ORDER GRANTING REQUEST FOR ORDER TO
             SHOW CAUSE HEARING [47] AND SETTING ORDER TO SHOW
             CASE

      The Court has reviewed Plaintiff's Statement of Non-Consummation of Settlement and
Request for Court o Set Order to Show Cause ("OSC Request"), filed October 14, 2020.
(Docket No. 47). Plaintiff states that settlement was reached on August 13, 2020. However,
the parties never filed a Notice of Settlement, which would have caused the Court to issue an
Order to Show Cause at that time.

       The Court GRANTS Plaintiff's OSC Request. The Court sets a hearing on Order to
Show Cause Re Dismissal for November 2, 2020, at 11:30 a.m. If a stipulated dismissal is
filed prior to this date, the matter will be taken off calendar and no appearances will be
required. The dates set forth in the Order Re Court Trial (Docket No. 46) remain in effect
until this matter is dismissed.

         IT IS SO ORDERED.


MINUTES FORM 90                                               Initials of Deputy Clerk   rs
CIVIL ‐ GEN
                                             -1-
